Opinion by
Delany, J.
The first assignment of error which raises an objection to the citation cannot be maintained.
When there are several defendants the statute requires that a citation shall issue to each defendant. Pasch. Art. 1480. The usual practice is that the citation issued to each one shall direct him to appear at the proper time and place to answer the petition of the plaintiff exhibited against him and his co-defendants, naming them. This *362citation with the copy of the petition informs him Of everything which may be necessary to his defense, viz : the nature of the suit, the time and place of trial, the name of the plaintiff and the names of his co-defendants. In the present case a citation was issued directing the sheriff to summon both defendants, giving the name of plaintiff, the time, place &c. Two copies were made out and one of the copies with a certified copy of the petition was served upon each defendant. This we think was sufficient.
The second assignment is that the court erred in overruling the exceptions to the petition.
The suit was upon a note payable at Palo Pinto, Texas. The suit was brought in Palo Pinto county.
The petition alleged that the defendants were residents of Parker county. There was no averment that the “Palo Pinto, Texas,” where the note was made payable was in Palo Pinto county. This question was raised by exception, the defendants insisting that the petition did not show upon its face that the court had jurisdiction. In 1 Green. Ev. Sec. 6, it is said that courts will take notice of the local divisions of their county, as into states, provinces, counties, cities, towns, local parishes or the like, so far as political government is concerned and effected and of the relative position of such local divisions.
In note 7 to the same section he says that courts will not take notice that particular places are or not in particular counties, and it was so held in Boston vs. The State, (5 ct. appeals-385) the particular place riot being the county seat. But we think the court will take notice that a particular town which is the county seat of a county, is in that bounty. See Long vs. The State, 1 ct. appeals 709. It is hardly necessary to notice the remaining assignments.
The judgment should be affirmed.
The report of the commissioners of appeals examined, and their opinion adopted, and the judgment affirmed.
WILLIE, C. J.